FILED
                            NOT FOR PUBLICATION                             JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANETT PIERCE,                                    No. 08-15561

              Plaintiff - Appellant,             D.C. No. 2:06-CV-02666-NVW

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE,
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                     Argued and Submitted December 10, 2009
                             San Francisco, California

Before: TASHIMA, GRABER and BYBEE, Circuit Judges.

       Plaintiff-Appellant Anett Pierce claims that she has been disabled since

September 12, 2001, due to various impairments. She was denied disability

benefits, and an administrative law judge (“ALJ”) determined that she was not



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
disabled. Pierce sued in the District of Arizona, where the court granted the

Commissioner’s motion for summary judgment. We hold that the ALJ erred in his

evaluation of the medical opinion evidence, and we reverse the district court’s

grant of summary judgment and remand with instructions to remand to the ALJ for

computation of benefits.

      We review de novo a district court’s order upholding the Commissioner’s

denial of benefits. See Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001). “The

scope of appellate review, however, is limited: this Court must affirm if substantial

evidence supports the Commissioner’s decision and if the Commissioner applied

the correct legal standards.” Id. We “review only the reasons provided by the ALJ

in the disability determination and may not affirm the ALJ on a ground upon which

he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).

      The ALJ found that Pierce retained a residual functional capacity (“RFC”) to

perform unskilled to semi-skilled light exertional work, but that she required a

sit/stand option. In making this determination, the ALJ disagreed with the

statement of Pierce’s examining physician, Dr. Atul Patel, that Pierce was limited

to standing/walking for two hours out of an eight-hour workday and could thus

perform only sedentary work. Based on the ALJ’s calculation of Pierce’s RFC as

well as the testimony of a vocational expert (“VE”), the ALJ determined at step


                                          2
five of the five-part disability procedure, 20 C.F.R. § 404.1520(a)(4)(v), that Pierce

could perform jobs existing in significant numbers in the national economy,

including: (1) the semi-skilled jobs of billing clerk, payroll clerk, calculating

machine operator, and customer service representative; and (2) the unskilled jobs

of office helper, unarmed gate guard, and receptionist.

                                            I

      The ALJ erred in failing to fully credit Dr. Patel’s findings, in particular his

finding that Pierce was limited to standing/walking only two hours in a workday.

“[T]he Commissioner must provide clear and convincing reasons for rejecting the

uncontradicted opinion of an examining physician.” Lester v. Chater, 81 F.3d 821,

830 (9th Cir. 1995) (internal quotation marks omitted). Here, the ALJ provided no

explanation for why he rejected part of Dr. Patel’s findings, simply concluding that

“[t]he evidence as a whole indicates no objective reason why the claimant could

not perform a limited range of light exertional work with a sit/stand option.” Thus,

the ALJ came far short of providing “clear and convincing reasons.” Id.

      Furthermore, there is nothing in the ALJ’s decision or the record that

seriously undermines Dr. Patel’s finding that Pierce was limited to

standing/walking only two hours in a workday. Not a single physician who

examined Pierce opined that she could stand/walk more than two hours per day.


                                            3
Moreover, Dr. Patel’s finding that Pierce had a normal gait and full range of

motion in her knees simply demonstrates that she could do some walking and

standing; it in no way indicates that she could walk or stand for extended periods,

let alone more than two hours in an eight-hour workday.

                                          II

      Because we hold that the ALJ erred in failing to fully credit Dr. Patel’s

testimony, we may either remand for further administrative proceedings or remand

for computation of benefits. See Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir.

1990). A remand for computation of benefits is appropriate “where the record is

fully developed [and thus] a remand for further proceedings is unnecessary.”

Reddick v. Chater, 157 F.3d 715, 728 (9th Cir. 1998).

      We hold that the appropriate remedy in this case is a remand for

computation of benefits. Because the ALJ erred in his evaluation of Dr. Patel’s

testimony, we must credit as a matter of law Dr. Patel’s opinion that Pierce was

capable of performing only a sedentary level of work. See Lester, 81 F.3d at 834.

The Medical-Vocational Guidelines, set forth in 20 C.F.R. § 404, Subpart P,

Appendix 2 (“Guidelines”), apply where a claimant is limited to sedentary work as

a result of severe medically determinable impairments. The Guidelines deem a

person of Pierce’s age, educational background, and work history to be


                                          4
conclusively disabled unless that person has skills that transfer to skilled or semi-

skilled sedentary work. See Guidelines § 201.14-15.

      Both the ALJ and the VE did indeed find that Pierce had skills that would

transfer to certain semi-skilled jobs, including billing clerk, payroll clerk,

calculating machine operator, and customer service representative. However, the

VE testified that these semi-skilled jobs do not have a sit/stand option, and the

Dictionary of Occupational Titles does not indicate that these jobs have a sit/stand

option. Because the ALJ determined that Pierce “require[d] a sit/stand option,” the

ALJ erred in holding that Pierce could perform these semi-skilled jobs.

      Of course, the ALJ also determined that Pierce could perform certain

unskilled jobs: office helper, unarmed gate guard, and receptionist. Furthermore,

the VE testified that these unskilled jobs do in fact have a sit/stand option.

However, because these are unskilled jobs, by definition Pierce’s skills are not

transferable to these jobs. Thus, in light of the ALJ’s determination that Pierce is

incapable of performing jobs without a sit/stand option, and the VE’s testimony

that none of the semi-skilled jobs Pierce could perform contain a sit/stand option,

Pierce is incapable of performing any semi-skilled job. Because Pierce has no

transferrable skills and, according to Dr. Patel, is capable of performing only

sedentary work, the Guidelines deem her conclusively disabled. Further


                                            5
proceedings are unnecessary. Thus, “[w]e reverse the judgment of the district

court and remand with instructions to remand to the ALJ for an award of benefits.”

Reddick, 157 F.3d at 730.

      REVERSED AND REMANDED TO THE ADMINISTRATIVE LAW
      JUDGE FOR COMPUTATION OF BENEFITS.




                                         6